IN THE DISTRICT COURT OF APPEAL
                                     FIRST DISTRICT, STATE OF FLORIDA

DANIEL JOSEPH GAFFORD,               NOT FINAL UNTIL TIME EXPIRES TO
                                     FILE MOTION FOR REHEARING AND
      Appellant,                     DISPOSITION THEREOF IF FILED

v.                                   CASE NO. 1D13-5586

STATE OF FLORIDA,

      Appellee.

_____________________________/

Opinion filed January 15, 2015.

An appeal from the Circuit Court for Escambia County.
Terry D. Terrell, Judge.

Daniel Joseph Gafford, pro se, Appellant.

Pamela Jo Bondi, Attorney General, and Trisha Meggs Pate, Bureau Chief-
Criminal Appeals, Tallahassee, for Appellee.




PER CURIAM.

      AFFIRMED.

RAY, MAKAR, and BILBREY, JJ., CONCUR.